 


110 HR 6122 IH: Veterans Pain Care Act of 2008
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6122 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2008 
Mr. Walz of Minnesota (for himself, Mr. Filner, Mr. Loebsack, Mr. Hall of New York, Ms. McCollum of Minnesota, Mr. Ellison, Mr. Brady of Pennsylvania, Mrs. Boyda of Kansas, Mrs. Capps, Mr. Hinchey, Mr. Michaud, Mr. Kagen, Mr. Johnson of Georgia, Mr. Andrews, Mr. Hare, Mr. Oberstar, and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to develop and implement a comprehensive policy on the management of pain experienced by veterans enrolled for health care services provided by the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Pain Care Act of 2008. 
2.Comprehensive policy on pain management 
(a)Comprehensive policy requiredNot later than October 1, 2008, the Secretary of Veterans Affairs shall develop and implement a comprehensive policy on the management of pain experienced by veterans enrolled for health care services provided by the Department of Veterans Affairs. 
(b)Scope of policyThe policy required by subsection (a) shall cover each of the following: 
(1)The departmentwide management of acute and chronic pain experienced by veterans. 
(2)The standard of care for pain management to be used throughout the Department. 
(3)The consistent application of pain assessments to be used throughout the Department. 
(4)The assurance of prompt and appropriate pain care treatment and management by the Department, systemwide, when medically necessary. 
(5)The Department’s program of research related to acute and chronic pain suffered by veterans, including pain attributable to central and peripheral nervous system damage characteristic of injuries incurred in modern warfare. 
(6)The Department’s program of pain care education and training for health care personnel of the Department. 
(7)The Department’s program of patient education for veterans suffering from acute or chronic pain and their families. 
(c)UpdatesThe Secretary shall revise the policy developed under subsection (a) on a periodic basis in accordance with experience and evolving best practice guidelines. 
(d)ConsultationThe Secretary shall develop the policy developed under subsection (a), and revise such policy under subsection (c), in consultation with veterans service organizations and other organizations with expertise in the assessment, diagnosis, treatment, and management of pain. 
(e)Annual report 
(1)In generalNot later than 180 days after the date of the completion and initial implementation of the policy under subsection (a) and on October 1 of every fiscal year thereafter through fiscal year 2018, the Secretary shall submit to the Committee on Vererans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the implementation of the policy developed under subsection (a). 
(2)ContentsThe report required by paragraph (1) shall include the following: 
(A)A description of the policy developed and implemented under subsection (a) and any revisions to such policy under subsection (c). 
(B)A description of the performance measures used to determine the effectiveness of such policy in improving pain care for veterans systemwide. 
(C)An assessment of the adequacy of the Department’s pain management services based on a survey of patients managed in Department clinics. 
(D)An assessment of the Department’s research programs relevant to the treatment of the types of acute and chronic pain suffered by veterans. 
(E)An assessment of the training provided to Department health care personnel with respect to the diagnosis, treatment, and management of acute and chronic pain. 
(F)An assessment of the Department’s pain care related patient education programs. 
(f)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 
 
